Citation Nr: 0926687	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-36 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
and if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from October 1940 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's application 
to reopen his claim for service connection for a back 
disorder.

While the RO has more recently adjudicated the claim for 
service connection for a back disorder on a de novo basis, 
this claim was previously finally denied in December 1946.  
It is thus necessary for the Board to initially address this 
claim on a new and material basis.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial).  Although 
the Board has determined that the claim should be reopened, 
it further finds that additional development is now required 
with respect to this claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a back disorder was 
denied in a December 1946 rating decision that was not 
appealed.  Additional rating decisions continuing the denial 
of service connection for a low back disorder were issued in 
June 1947, January 1948, and March 1949.  The Veteran did not 
appeal.

2.  The evidence submitted since the March 1949 rating 
decision pertinent to the claim for service connection for a 
back disorder is new, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1949 rating decision, which continued the 
denial of a claim for service connection for a back disorder, 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).

2.  Evidence received since the March 1949 rating decision is 
new and material, and the Veteran's claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a claim for service connection for a 
back disorder was denied by a rating action in December 1946.  
The Veteran did not file a timely notice of disagreement with 
that rating decision and accordingly, it became final when 
the Veteran did not perfect his appeal within the statutory 
time limit.  Evans v, Brown, 9 Vet. App. 273, 285 (1996).  
Additional rating decisions continuing the denial of service 
connection for a low back disorder were issued in June 1947, 
January 1948, and March 1949.  The Veteran did not appeal, 
and these determinations are final.  As such, the Veteran's 
claim for service connection for a back disorder may only be 
reopened if new and material evidence is submitted.  Based on 
the grounds stated for the denial of the claim in prior 
rating decisions, new and material evidence would consist of 
medical evidence of a current diagnosis of disability and/or 
evidence linking such diagnosis to service. 

In this regard, additional evidence received in this case 
includes a December 1980 private medical record containing a 
diagnosis of chronic back strain secondary to compression 
injury from exploding shell.  A VA examination report shows a 
diagnosis of degenerative joint disease (DJD) of the lumbar 
spine in February 1981.

The Board finds that medical evidence of a back disability 
secondary to the Veteran's in-service injury relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).  Therefore, the Board concludes that the 
claim for service connection for a back disorder is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.


REMAND

Having determined that new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disorder, the Board finds that this claim now requires 
further evidentiary development, as expressed more fully 
below.

The record contains evidence of a back disability in 1980 and 
1981, and during service, the Veteran reported that an enemy 
shell had caused a concussion and sprained back in June 1944, 
for which he was treated at several hospitals.  Moreover, 
separation examination in September 1944 noted a history of 
concussive injury to the back in 1944, and there were also 
back complaints at the time of VA examination in November 
1946, and evidence of treatment for complaints with respect 
to the Veteran's sacroiliac less than two years after 
separation from active service.  The Veteran was awarded a 
Purple Heart Medal.  See 38 U.S.C.A. § 1154(b).

Therefore, based on all of the foregoing reasons, the Board 
finds that the Veteran should be provided with an appropriate 
examination and opinion as to whether it is at least as 
likely as not that any current back disability is related to 
the Veteran's service or to an in-service disease or injury 
incurred in combat.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate examination for the purpose 
of determining the nature and etiology 
of any back disability.  The Veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that any current back disorder 
had its onset during active service or 
is related to the Veteran's in-service 
injury incurred in combat.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


